Citation Nr: 0216065	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for L5 spondylolysis, prior to October 3, 2000.

2.  Entitlement to an initial evaluation in excess of 10 
percent for L5 spondylolysis from October 3, 2000.

3.  Entitlement to an initial compensable evaluation for 
right knee patella femoral syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board remanded the listed 
issues in November 1997.  Thereafter, the veteran's claims 
file was transferred to the RO in Waco, Texas.  

In a July 2001 decision, the Board granted an initial 
evaluation of 40 percent for L5 spondylolysis prior to 
October 3, 2000 and denied a rating in excess of 10 percent 
for the same disability commencing October 3, 2000.  The 
decision also denied an initial compensable evaluation for 
right knee patella femoral syndrome.  The veteran appealed 
the denial of this claim to the United States Court of Appeal 
for Veterans Claims.  

A Joint Motion to Remand the Board's Decision and Stay 
Further Proceedings was filed in April 2002.  An April 2002 
Court Order granted the joint motion and vacated that part of 
the Board's decision which denied an initial disability 
rating in excess of 40 percent for L5 spondylolysis prior to 
October 3, 2000; an initial disability rating in excess of 10 
percent for L5 spondylolysis from October 3, 2000; and an 
initial compensable evaluation for right knee patella femoral 
syndrome.



REMAND

The Board's March 1999 remand indicated that the veteran was 
to be afforded a VA orthopedic examination, that the claims 
folder was to be made available to the examiner prior to the 
examination, and that the examiner should review the file 
prior to any examination and a notation to the effect that 
this record review took place should be included in the 
report of the examiner.  The orthopedist was also to comment 
on the functional limitations of the veteran back and right 
knee joints, to include weakened movement, excess 
fatigability and incoordination.  Finally, the examiner was 
to offer an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the part affected 
was used repeatedly over a period of time.  

Although the veteran was afforded an orthopedic examination 
in October 2000, the examiner did not indicate that the 
claims file was reviewed.  Moreover, although the orthopedic 
examiner stated that there was no demonstrable pathology in 
either the veteran's right knee or lumbar spine, he did not 
comment on weakened movement, excess fatigability, and 
incoordination of the lumbosacral spine and right knee or on 
whether pain could significantly limit functional ability 
during flare-ups or with repeated use of the lumbar spine or 
right knee as specifically requested in the remand.  

As the RO has not fully complied with the 1997 Board remand 
additional development is necessary.  Stegall v. West, 11 
Vet. App 268 (1998).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for low back 
or right knee problems since April 
1993.  After securing the necessary 
release, the RO should obtain these 
records for association with the 
claims folder.

2. The veteran should be afforded a VA 
orthopedic examination to evaluate the 
nature and extent of his low back and 
right knee disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of 
the examiner.  The examiner is asked 
to identify and describe any current 
right knee and low back 
symptomatology.  The examiner should 
also specifically include comments on 
any functional loss associated with 
these disabilities due to weakened 
movement, excess fatigability and 
incoordination of the lumbosacral 
spine and right knee.  The examiner 
should further express an opinion on 
whether the pain could significantly 
limit functional ability during flare-
ups or when the part affected is used 
repeatedly over a period of time.  If 
there is no evidence of any of the 
above factors on examination, the 
examiner should so state.  

For the sake of clarification, the 
orthopedist is requested to explain 
the medical phrase "no demonstrable 
pathology" as the term is used and 
generally understood by the medical 
community. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claims.  

3. Thereafter, the RO should undertake any 
other development deemed necessary and 
readjudicate the issues on appeal.

4.  The veteran should be advised of the 
recently revised regulations regarding 
Diagnostic Code 5293, and given 60 days to 
provide any response.  He should also be 
advised by letter of the provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), and afforded 
all due process rights associated with 
those regulations.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




